                   1   SPINELLI, DONALD & NOTT
                       A Professional Corporation
                   2   DOMENIC D. SPINELLI, SBN: 131192
                       J. SCOTT DONALD, SBN: 158338
                   3   601 University Avenue, Suite 225
                       Sacramento, CA 95825
                   4   Telephone: (916) 448-7888
                       Facsimile: (916) 448-6888
                   5
                       Attorneys for Defendants County of
                   6   Siskiyou; Jeremiah LaRue and Jesus
                       Fernandez, in their official capacities
                   7   as members of the Siskiyou County
                       Sheriff’s Department and in their individual
                   8   capacities; Brandon Criss, Ed Valenzuela,
                       Michael N. Kobseff, Nancy Ogren, and
                   9   Ray A. Haupt, in their official capacities
                       as members of the Siskiyou County Board
              10       of Supervisors and in their individual
                       capacities; Edward Kiernan, in his official
              11       capacity as County Counsel for Siskiyou
                       County and in his individual capacity;
              12       and DOES 1-100.

              13                                      UNITED STATES DISTRICT COURT

              14                                     EASTERN DISTRICT OF CALIFORNIA

              15                                            SACRAMENTO DIVISION

              16       Dilevon Lo, Jerry Vang, Nathan Thao, Mao               Case No.: 2:21-cv-00999-KJM-DMC
                       Thao, Pao Lee, Antonio Lee, Koua Lee, Nhia
              17       Thai Vang, Zeng Lee, Der Lee and Khue Cha              DEFENDANTS’ AMENDED
                                                                              OBJECTIONS TO THE AFFIDAVIT OF
              18                      Plaintiffs,                             NHIA THAI VANG DATED JUNE 11,
                                                                              2021 (CM/ECF NO. 9-5)
              19           vs.
                                                                              Complaint Filed: June 4, 2021
                       County of Siskiyou; Jeremiah LaRue and                 First Amended Complaint Filed: July 15, 2021
              20       Jesus Fernandez, in their official capacities as
                       members of the Siskiyou County Sheriff’s
              21       Department and in their individual capacities;         Date: August 6, 2021
                       and Brandon Criss, Ed Valenzuela, Michael              Time: 10:00 AM
              22       N. Kobseff, Nancy Ogren, and Ray A. Haupt,
                       in their official capacities as members of the
              23       Siskiyou County Board of Supervisors and in
                       their individual capacities; Edward Kiernan,           [FEES EXEMPT PURSUANT TO
              24       in his official capacity as County Counsel for         GOVERNMENT CODE SECTION 6103]
                       Siskiyou County and in his individual
              25       capacity; and DOES 1-100,

              26                      Defendants.
              27

              28
SPINELLI, DONALD                                                          1
     & NOTT            DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF NHIA THAI VANG DATED 6/11/21 (CM/ECF NO. 9-5)
                   1          Defendants hereby submit their objections to the affidavit filed by Nhia Thai Vang in

                   2   support of Plaintiffs’ original motion for TRO and preliminary injunction and the current motion for

                   3   preliminary injunction.

                   4
                        Material Objected To:                    Grounds for Objection:             Ruling on
                   5                                                                                Objection:
                        Affidavit of Nhia Thai Vang, June 11,    Irrelevant.                        Sustained: ________
                   6    2021, ¶2
                                                                 Prejudicial, confusing and         Overruled: ________
                   7    “I was a Lieutenant in the U.S. Secret   misleading (FRE 403)
                        War and was involved in intercepting
                   8    communist supplies being sent down
                        the Ho Chi Minh trail.”
                   9    ¶3                                       Irrelevant.                        Sustained: ________
              10        “I was not injured myself in the war     Prejudicial, confusing and         Overruled: ________
                        but witnessed others being wounded       misleading (FRE 403)
              11        and killed.”
                        ¶4                                       Irrelevant.                        Sustained: ________
              12
                        “During the war, my wife Bao lived at    Prejudicial, confusing and         Overruled: ________
              13        the Secret Army headquarters base at     misleading (FRE 403)
                        Long Chieng where she raised our ten
              14        children.”
                        ¶5                                       Irrelevant.
              15                                                                                    Sustained: ________
                        “When the war ended in 1975 we fled      Prejudicial, confusing and
              16        to the jungles of Laos where we lived                                       Overruled: ________
                                                                 misleading (FRE 403)
                        until 1987.”
              17        ¶6                                       Irrelevant.
                                                                                                    Sustained: ________
              18        “In 1987 we fled to Thailand where       Prejudicial, confusing and
                        we lived in various refugee camps for    misleading (FRE 403)               Overruled: ________
              19        two years. On December 7, 1989 we
                        came to the United States.”
              20        ¶8                                       Speculation.
                                                                                                    Sustained: ________
              21        “We were told if we tried to put in a    Hearsay. (FRE 801)
                        well the water would be salty so we                                         Overruled: ________
              22        depended on the water trucks for         Inadmissible opinion. (FRE 701)
                        water.”
              23
                        ¶9                                       Irrelevant.
                                                                                                    Sustained: ________
              24
                        “To get water now we must depend on      Prejudicial, confusing and
                        our daughter and son-in-law to give us   misleading (FRE 403)               Overruled: ________
              25
                        water every three days which we
              26        transport in two 55 gallon drums.”
                        ¶10                                      Lacks foundation.
                                                                                                    Sustained: ________
              27
                        “As to the attitude of the community,    Irrelevant.
                        some people are racist towards us and                                       Overruled: ________
              28
SPINELLI, DONALD                                                        2
     & NOTT            DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF NHIA THAI VANG DATED 6/11/21 (CM/ECF NO. 9-5)
                        some people are not.”                     Inadmissible opinion. (FRE 701)
                   1
                                                                  Prejudicial, confusing and
                   2                                              misleading (FRE 403)
                   3    ¶12                                       Speculation.
                                                                                                     Sustained: ________
                   4    “The water issue is a crisis to us and    Lacks foundation.
                        we are hurt to the extreme. If my wife                                       Overruled: ________
                   5    and I are unable                          Prejudicial, confusing and
                        to get water, we will have to leave the   misleading (FRE 403)
                   6    property or we will not be able to
                        survive.”
                   7

                   8

                   9   Dated: July 29, 2021                                  SPINELLI, DONALD & NOTT

              10

              11                                                             By: /s/ J. Scott Donald
                                                                                    J. SCOTT DONALD
              12                                                                    Attorneys for Defendants

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
SPINELLI, DONALD                                                         3
     & NOTT            DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF NHIA THAI VANG DATED 6/11/21 (CM/ECF NO. 9-5)
